UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1510



POOPAK TA’ATI,

                                                 Plaintiff - Appellant,

           versus


BOARD OF     TRUSTEES   OF   MONTGOMERY   COMMUNITY
COLLEGE,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-03-
2097-RWT; CA-04-3799-RWT)


Submitted:    March 3, 2006                    Decided:   March 20, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Poopak Ta’ati, Appellant Pro Se. Sharon Veronica Burrell, Joann
Robertson, COUNTY ATTORNEY’S OFFICE, Rockville, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Poopak Ta’ati appeals the district court’s order granting

summary judgment to the Defendant on her employment discrimination

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court in the bench hearing of April 18, 2005.         See

Ta’ati v. Board of Trustees of Montgomery Community College, Nos.

CA-03-2097-RWT; CA-04-3799-RWT (D. Md. Apr. 18, 2005). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -